429 F.2d 364
Guy Junior BLACKBURN, Plaintiff-Appellant,v.U.S. PAROLE BOARD, Respondent-Appellee.
No. 29482.
United States Court of Appeals, Fifth Circuit.
July 7, 1970.

PER CURIAM:


1
This appeal is from the denial of appellant's petitions for writs of habeas corpus and mandamus.  Appellant has contended that he was being illegally detained on the ground that he was denied counsel at his parole revocation hearing.  Since appellant was unconditionally released from custody on April 22, 1970, this appeal is moot and is dismissed.1


2
Guy Junior Blackburn, pro se.


3
John W. Stokes, Jr., U.S. Atty., Allen I. Hirsch, Asst. U.S. Atty., Atlanta, Ga., for respondent-appellee.



1
 It is appropriate to dispose of this pro se case summarily, pursuant to this Court's local Rule 9(c)(2), appellant having failed to file a brief within the time fixed by Rule 31, Federal Rules of Appellate Procedure.  Kimbrough v. Beto, Director, 5th Cir. 1969, 412 F.2d 981